—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered May 9, 2000, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The introduction of testimony regarding the defendant’s membership in a gang did not constitute reversible error (see People v Newby, 291 AD2d 460; People v Herrera, 287 AD2d 579, lv denied 97 NY2d 705; People v Perez, 265 AD2d 347). Much of this testimony was elicited after the defense counsel opened the door to the matter on cross-examination (see People v Newby, supra; People v Peoples, 143 AD2d 780, 781; see generally People v Melendez, 55 NY2d 445, 451-453). Any potential prejudice to the defendant was alleviated by the trial court’s curative instructions to the jury (see People v Newby, supra; People v Bernard, 224 AD2d 192).
The defendant’s remaining contention is without merit. O’Brien, J.P., H. Miller, Schmidt and Cozier, JJ., concur.